   Case 1:18-cv-01582-MN Document 4 Filed 12/11/18 Page 1 of 1 PageID #: 31




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



 MICHAEL J. SULTAN,                                Case No.: 1:18-cv-01582-MN

                 Plaintiff,
         v.

 ESSENDANT INC., RICHARD D.
 PHILLIPS, CHARLES K. CROVITZ,
 DENNIS J. MARTIN, SUSAN J. RILEY,
 ALEXANDER M. SCHMELKIN,
 STUART A. TAYLOR, II, PAUL S.
 WILLIAMS, and ALEX D. ZOGHLIN,

                 Defendants.

                                    NOTICE OF DISMISSAL

       Notice is hereby given pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure that Michael J. Sultan (“Plaintiff”) voluntarily dismisses his claims in the captioned

action (the “Action”) without prejudice. Because this notice of dismissal is being filed with the

Court before service by defendants of either an answer or a motion for summary judgment,

Plaintiff’s dismissal of the Action is effective upon the filing of this notice.



Dated: December 11, 2018                               O’KELLY ERNST & JOYCE, LLC

                                                       /s/ Ryan M. Ernst
                                                       Ryan M. Ernst (#4788)
                                                       901 N. Market St., Suite 1000
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 778-4000
                                                       Facsimile: (302) 295-2873
                                                       Email: rernst@oelegal.com
                                                       Attorneys for Plaintiff
